   Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 1 of 29 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



10X GENOMICS, INC. and PROGNOSYS
BIOSCIENCES, INC.,

                Plaintiffs,
                                                   C.A. No.
       v.
                                                   DEMAND FOR JURY TRIAL
NANOSTRING TECHNOLOGIES, INC.,

                Defendant.



                                        COMPLAINT

       Plaintiffs 10x Genomics, Inc. (“10x”) and Prognosys Biosciences, Inc. (“Prognosys”)

allege in their Complaint for patent infringement against Defendant NanoString Technologies,

Inc. (“NanoString”) as follows:

                                  NATURE OF THE ACTION

       1.       This is an action for infringement of U.S. Patent Nos. 10,472,669 (“the 669

Patent”); 10,662,467 (“the 467 Patent”); 10,961,566 (“the 566 Patent”); 10,983,113 (“the 113

Patent”); and 10,996,219 (“the 219 Patent”) (collectively, the “Asserted Patents”). This action

arises under the patent laws of the United States, Title 35, United States Code, including 35

U.S.C. § 271.

                                        THE PARTIES

       2.       10x is a Delaware corporation with its principal place of business at 6230

Stoneridge Mall Road, Pleasanton, CA 94588.

       3.       10x is a pioneering innovator of genomics and sequencing technologies that are

providing life science researchers and clinicians an unprecedented understanding of biology. By

                                               1
   Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 2 of 29 PageID #: 2




elegantly combining its proprietary hardware, chemistry, and software, 10x has developed and

brought to market award-winning products that give single cell and spatial views of complex

biological systems. 10x’s products have enabled previously infeasible forms of research in the

life sciences in areas of critical importance to human health, including cancer research,

neuroscience, immunology, infectious disease, and developmental biology.

        4.       Prognosys is a Delaware corporation with its principal place of business at 3960

West Point Loma Boulevard, Suite H, PMB 41250, San Diego, CA 92110. Prognosys is the

owner and licensor of the Asserted Patents.

        5.       On information and belief, NanoString is a Delaware corporation with its

principal place of business in Seattle, WA.

        6.       NanoString makes, uses, sells, offers to sell, exports, and/or imports in the United

States products, services, and components that have been and are used to infringe one or more

claims of the Asserted Patents, actively induces infringement by others of the Asserted Patents,

and contributes to the infringement by others of the Asserted Patents.

                                  JURISDICTION AND VENUE

        7.       Plaintiffs incorporate the foregoing paragraphs of the Complaint by reference as if

fully set for herein.

        8.       This civil action for patent infringement arises under the patent laws of the United

States, 35 U.S.C § 1 et seq., including in particular under 35 U.S.C. § 271. This Court has subject

matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        9.       This Court has personal jurisdiction over Defendant, and venue is proper in this

district pursuant to 28 U.S.C. § 1400(b), because NanoString is a Delaware corporation and thus

resides in this district.



                                                  2
   Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 3 of 29 PageID #: 3




                                        BACKGROUND

       A.      10x Develops and Commercializes its Groundbreaking Single Cell and
               Spatial Technologies

       10.     10x is a life sciences technology company founded in 2012 in Pleasanton,

California by Drs. Serge Saxonov and Benjamin Hindson. Since its inception, 10x has focused

on building new technologies to enable breakthrough discoveries and accelerate the

understanding of biology. To date, 10x has invested hundreds of thousands of hours and

approximately $1 billion in research and development to invent, design, and develop its

proprietary line of products for understanding biology at unprecedented resolution and scale. 10x

continues to invest significant time and money to further innovate and bring ground-breaking

new products and capabilities to market.

       11.     10x is now a worldwide leader in genomics, the comprehensive study of

biological systems at a molecular and cellular level. Since 10x’s first commercial launch in 2015,

10x has launched more than 15 products that have collectively catalyzed a revolution in

genomics, and that have won wide acclaim and commercial success. 10x has achieved an

installed base of over 2,400 instruments around the world, including at all of the top 100 research

institutions and all of the top 20 biopharmaceutical companies. Annual sales of 10x products

exceeded $298 million in 2020.

       12.     Over 2,500 peer-reviewed scientific articles have been published based on data

generated from 10x products, including hundreds of articles in top journals such as Cell, Science,

and Nature. This scientific work details the use of 10x products to discover, for example:

molecular mechanisms that lead to brain, breast and lung cancers; how the immune system reacts

to COVID-19 infection; and a new type of lung cell that causes cystic fibrosis. The paradigm-




                                                3
   Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 4 of 29 PageID #: 4




changing nature of 10x’s products has led to numerous accolades, including these products being

named to The Scientist magazine’s Top 10 Innovations in 2015, 2017, 2018, 2019, and 2020.

       13.     10x’s Chromium platform has been essential to enabling single cell genomics—

the study of biology at a cell-by-cell resolution and at a massive, system-wide scale, ushering in

a single-cell revolution hailed by Science magazine as the 2018 “Breakthrough of the Year.” 10x

is also a pioneer in multi-omics—the simultaneous study of different classes of biological

information such as DNA, RNA, protein, and epigenetic factors—which was named by Nature

magazine as “Method of the Year” in 2019.

       14.     10x is a pioneer in the field of spatial analysis, which allows the large-scale

interrogation of biological analytes with their spatial context. In contrast to prior techniques, in

which analytes from a biological tissue are blended and analyzed as an average from various

parts of the tissue, spatial analysis preserves the positions of the analytes. This allows researchers

and clinicians to build a comprehensive map—a kind of Google Earth—of where each analyte is,

so that function can be tied to location. 10x, through its Spatial Transcriptomics and later Visium

products, has catalyzed the field of spatial analysis by providing the first commercial product to

enable true spatial discovery. In 2020, Nature Methods named spatially resolved transcriptomics

its “Method of the Year” and featured 10x’s spatial technology on the cover. See

https://www.nature.com/articles/s41592-020-01033-y. The 10x Visium Spatial Gene Expression

product was named among the Scientist magazine’s Top 10 Innovations in 2020.

       B.      The Infringing NanoString Products

       15.     In 2019, NanoString announced the release of the GeoMx Digital Spatial Profiler

and      associated       instruments       and       reagents      (“GeoMx         DSP”).        See

https://www.globenewswire.com/news-release/2019/03/27/1773718/26898/en/NanoString-



                                                  4
   Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 5 of 29 PageID #: 5




Announces-Commercial-Launch-of-GeoMx-Digital-Spatial-Profiler-at-the-2019-American-

Association-of-Cancer-Research-Conference.html.

       16.     The GeoMx DSP attempts to provide spatial profiling for protein or RNA for

tissue. NanoString offers off-the-shelf assays for protein and RNA analyses using workflows that

include the use of nCounter or next generation sequencing (NGS) applications. NanoString

markets the GeoMx DSP as “designed to fit into a range of research and plex needs, including

applications in oncology, immunology, neuroscience, and developmental biology.” See

https://www.nanostring.com/products/geomx-digital-spatial-profiler/applications/.

       17.     NanoString provides GeoMx Protein Assays for spatial analysis of proteins from

tissue. NanoString states that GeoMx Protein Assays “rel[y] upon antibodies coupled to

photocleavable oligonucleotide tags designed for readout with nCounter® (≤96-plex) or NGS

(over 100-plex) platforms. After hybridization of antibodies to slide-mounted tissue sections, the

oligonucleotide tags are released from discrete regions of the tissue via UV exposure. Released

tags are counted in a standard nCounter assay or sequenced using NGS, and counts are mapped

back to tissue location yielding a spatially resolved digital profile of protein abundance.” See

https://www.nanostring.com/products/geomx-digital-spatial-profiler/geomx-protein-assays/.

       18.     NanoString provides GeoMx RNA Assays for spatial transcriptome analysis. For

example, the NanoString Immune Pathways Panel “contains 84 targets plus controls designed for

broad coverage of the tumor and tumor microenvironment. GeoMx RNA assays contain in situ

hybridization (ISH) probes conjugated to unique DNA indexing-oligonucleotides via a UV-

photocleavable linker. After region of interest (ROI) selection on GeoMx DSP and UV cleavage

of the oligonucleotides, each DNA oligonucleotide is recognized by a unique Reporter probe that

contains a fluorescent barcode. Reporter probes are imaged and counted by the nCounter®



                                                5
   Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 6 of 29 PageID #: 6




Analysis System to provide a direct, digital readout of spatially resolved RNA expression.” See

https://www.nanostring.com/products/geomx-digital-spatial-profiler/geomx-rna-assays/immune-

pathways-rna-assays/.

       19.      NanoString practices the Asserted Patents by providing customers with a

Technology Access Program (TAP), through which customers submit tissue samples to

NanoString’s Pathology Services Lab. NanoString processes samples using GeoMx DSP and

provides     customers   with   reports   including   raw   data   and   analyzed   results.   See

https://www.nanostring.com/products/geomx-digital-spatial-profiler/dsp-technology-access-

program/.

       C.       The Patents In Suit

       20.      Through the development and subsequent making, using, selling, offering for sale,

and/or importing of its GeoMx DSP and GeoMx Protein and RNA Assays, NanoString has and

continues directly to infringe, contributorily infringe, and/or induce the infringement of the

“Asserted Patents”:

       (a)      U.S. Patent No. 10,472,669, entitled “Spatially encoded biological assays”
                (Exhibit 1);
       (b)      U.S. Patent No. 10,662,467, entitled “Spatially encoded biological assays”
                (Exhibit 2);
       (c)      U.S. Patent No. 10,961,566, entitled “Spatially encoded biological assays”
                (Exhibit 3);
       (d)      U.S. Patent No. 10,983,133, entitled “Spatially encoded biological assays”
                (Exhibit 4); and
       (e)      U.S Patent No. 10,966,219, entitled “Spatially encoded biological assays”
                (Exhibit 5).

       21.      The 669 Patent was duly and legally issued on November 12, 2019, by the United

States Patent and Trademark Office. U.S. Application No. 16/402,098, which issued as the 669

Patent, claims the benefit of U.S. Application No. 13/080,616, filed on April 5, 2011, and

                                                6
   Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 7 of 29 PageID #: 7




Provisional Application No. 61/321,124, filed on April 5, 2010. Mark Chee is the named

inventor of the 669 Patent.

          22.   Prognosys is the sole legal owner of the 669 Patent. A true and correct copy of the

assignment abstract and record of the 669 Patent is attached as Exhibit 6. 10x is the exclusive

licensee of the 669 Patent, including inter alia the right to sue NanoString for its acts of

infringement and to recover damages therefrom.

          23.   The 467 Patent was duly and legally issued on May 26, 2020, by the United States

Patent and Trademark Office. U.S. Application No. 16/276,260, which issued as the 467 Patent,

claims the benefit of U.S. Application No. 13/080,616, filed on April 5, 2011, and Provisional

Application No. 61/321,124, filed on April 5, 2010. Mark Chee is the named inventor of the 467

Patent.

          24.   Prognosys is the sole legal owner of the 467 Patent. A true and correct copy of the

assignment abstract and record of the 467 Patent is attached as Exhibit 7. 10x is the exclusive

licensee of the 467 Patent, including inter alia the right to sue NanoString for its acts of

infringement and to recover damages therefrom.

          25.   The 566 Patent was duly and legally issued on March 30, 2021, by the United

States Patent and Trademark Office. U.S. Application No. 16/988,284, which issued as the 566

Patent, claims the benefit of U.S. Application No. 13/080,616, filed on April 5, 2011, and

Provisional Application No. 61/321,124, filed on April 5, 2010. Mark Chee is the named

inventor of the 566 Patent.

          26.   Prognosys is the sole legal owner of the 566 Patent. A true and correct copy of the

assignment abstract and record of the 566 Patent is attached as Exhibit 8. 10x is the exclusive




                                                 7
   Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 8 of 29 PageID #: 8




licensee of the 566 Patent, including inter alia the right to sue NanoString for its acts of

infringement and to recover damages therefrom.

          27.   The 113 Patent was duly and legally issued on April 20, 2021, by the United

States Patent and Trademark Office. U.S. Application No. 16/837,924, which issued as the 113

Patent, claims the benefit of U.S. Application No. 13/080,616, filed on April 5, 2011, and

Provisional Application No. 61/321,124, filed on April 5, 2010. Mark Chee is the named

inventor of the 113 Patent.

          28.   Prognosys is the sole legal owner of the 113 Patent. A true and correct copy of the

assignment abstract and record of the 113 Patent is attached as Exhibit 9. 10x is the exclusive

licensee of the 113 Patent, including inter alia the right to sue NanoString for its acts of

infringement and to recover damages therefrom.

          29.   The 219 Patent was duly and legally issued on May 4, 2021, by the United States

Patent and Trademark Office. U.S. Application No. 16/435,295, which issued as the 219 Patent,

claims the benefit of U.S. Application No. 13/080,616, filed on April 5, 2011, and Provisional

Application No. 61/321,124, filed on April 5, 2010. Mark Chee is the named inventor of the 219

Patent.

          30.   Prognosys is the sole legal owner of the 219 Patent. A true and correct copy of the

assignment abstract and record of the 219 Patent is attached as Exhibit 10. 10x is the exclusive

licensee of the 219 Patent, including inter alia the right to sue NanoString for its acts of

infringement and to recover damages therefrom.

          31.   NanoString has been on notice of its infringement of the 669, 467, 566, 113 and

219 Patents since before this Complaint and not later than May 5, 2021, when NanoString




                                                 8
   Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 9 of 29 PageID #: 9




received a letter from 10x detailing how NanoString and other users of NanoString’s GeoMx

DSP and related products infringe the Asserted Patents.

                     COUNT I: Infringement of U.S. Patent No. 10,472,669

          32.   Plaintiffs incorporate and reallege paragraphs 1 – 31 above as if fully set forth

herein.

          33.   The “669 Patent Accused Instrumentalities” are all products, components, and

services that are made, used, performed, offered to sell, sold, and/or imported into the United

States by or on behalf of NanoString in connection with NanoString’s GeoMx DSP for use in

conjunction with an NGS platform wherein probes comprising a protein are used. The 669 Patent

Accused Instrumentalities include, for example and without limitation, NanoString’s GeoMx

DSP and all products and components sold by NanoString for use in NanoString’s GeoMx DSP

workflows for NGS with GeoMx Protein Assays and all services provided by NanoString in

connection with its GeoMx DSP workflows for NGS with GeoMx Protein Assays.

          34.   NanoString has willfully infringed and continues to willfully infringe one or more

claims of the 669 Patent, including without limitation claims 1-3, 5, and 7-30, pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making and/or using, offering

to sell, selling, and/or importing into the United States without authority the 669 Patent Accused

Instrumentalities and/or components thereof. Attachment A provides an exemplary infringement

claim chart for one asserted claim and exemplary and/or representative 669 Patent Accused

Instrumentalities.

          35.   NanoString, without authority and with knowledge of the 669 Patent, has actively

induced and continues to actively induce infringement of one or more claims of the 669 Patent,

including without limitation claims 1-3, 5, and 7-30, under 35 U.S.C. § 271(b) by making and

selling the 669 Patent Accused Instrumentalities in the United States and intentionally instructing
                                                9
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 10 of 29 PageID #: 10




or otherwise encouraging others, including NanoString’s customers and end users such as

scientists working at laboratories that purchase the 669 Patent Accused Instrumentalities, to use

the 669 Patent Accused Instrumentalities in the United States in a manner that infringes one or

more claims of the 669 Patent including as described in Attachment A. See, e.g.,

https://www.nanostring.com/products/geomx-digital-spatial-profiler/geomx-dsp-overview/,

https://www.nanostring.com/products/geomx-digital-spatial-profiler/geomx-protein-assays/,

https://blog.nanostring.com/geomx-online-user-manual-v2.1/Content/Home2.0.htm.

On information and belief, NanoString provided this instruction and encouragement to its actual

and prospective customers and end users with the knowledge and intent that doing so would

result in the infringement of one or more method claims of the 669 Patent by those customers

and end users and/or in their performing each step of one or more methods recited in those

claims. One or more of NanoString’s customers and end users of the 669 Patent Accused

Instrumentalities have directly infringed and continue to directly infringe the 669 Patent by using

the 669 Patent Accused Instrumentalities in accordance with NanoString’s instructions and

encouragement, an example of which is set forth in the claim chart attached as Attachment A and

incorporated herein by reference.

       36.     NanoString has contributed to the infringement of one or more claims of the 669

Patent, including without limitation claims 1-3, 5, and 7-30, pursuant to 35 U.S.C. § 271(c) by

importing selling, and/or offering for sale GeoMx DSP and GeoMx Protein Assays, or has others

perform such acts on its behalf, specifically so that the GeoMx DSP and GeoMx Protein Assays

will be used in an infringing manner by others, including use as described in Attachment A by

NanoString’s customers and end users. Further, the GeoMx DSP and GeoMx Protein Assays

were designed specifically to be used in a manner that infringes the asserted claims of the 669



                                                10
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 11 of 29 PageID #: 11




Patent. For example, and without limitation, GeoMx DSP instrument and/or GeoMx Protein

Assays are material components of the claimed inventions. When the GeoMx DSP and GeoMx

Protein Assay components are used, the claims of the 669 Patent are infringed, as described for

one example in Attachment A. Moreover, as shown in NanoString’s instructional materials in

which no non-infringing use of the GeoMx DSP and GeoMx Protein Assays is described, there is

no other substantial use for the GeoMx DSP with GeoMx Protein Assays. Thus, the GeoMx DSP

with GeoMx Protein Assays are a material part of the claimed inventions of the 669 Patent that

when used result in infringement. As a result of NanoString’s selling, and/or offering for sale of

GeoMx DSP with GeoMx Protein Assays, other entities on information and belief use these

products for their intended purpose and according to their instructions with the result that such

entities, such as NanoString’s customers and users of the 669 Patent Accused Instrumentalities,

directly infringe the asserted claims of the 669 Patent, literally or under the doctrine of

equivalents, for the reasons stated above and in Attachment A. As explained below, on

information and belief, NanoString acts and has acted knowingly and willfully blind as to the

existence of the 669 Patent claims and as to the fact that the GeoMx DSP and GeoMx Protein

Assays are especially made and adapted for this use in an infringing manner, are not staple

articles of commerce, and do not have substantial non-infringing uses.

       37.     On information and belief, NanoString was aware of or acted with willful

blindness to the existence of the 669 Patent and the infringement of the 669 Patent as described

above by third parties, including without limitation users, customers, affiliates, parents,

subsidiaries, third parties, importers, and/or sellers. On information and belief, NanoString knew,

should have known, or was willfully blind to the existence of the 669 Patent on or around May 5,

2021, for the reasons described above. On information and belief, NanoString also knew, should



                                                11
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 12 of 29 PageID #: 12




have known, or was willfully blind to the existence of the 669 Patent on or around the issuance

date of the 669 Patent as a result of NanoString’s monitoring of 10x’s patent portfolio. See U.S.

Patent No. 10,501,777 (citing to US 2011/0245111).

          38.   Plaintiffs have suffered and continue to suffer damages as a result of NanoString’s

direct and indirect infringement of the 669 Patent.

          39.   NanoString’s infringement of the 669 Patent has been and continues to be willful,

deliberate, and in disregard of 10x’s patent rights. NanoString had knowledge of the 669 Patent

and the infringement of the 669 Patent as described above, and has proceeded to design, develop,

market, and sell the 669 Patent Accused Instrumentalities in an attempt to compete with 10x,

with full knowledge of the 669 patent and its applicability to NanoString’s products.

NanoString’s intentional, knowing, egregious, culpable, willful, wanton, malicious, bad faith,

deliberate, consciously wrongful, and/or flagrant infringement entitles Plaintiffs to increased

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this

action under 35 U.S.C. § 285.

          40.   Unless NanoString is enjoined from infringing the 669 Patent, Plaintiffs will

suffer irreparable injury for which damages are an inadequate remedy.

                    COUNT II: Infringement of U.S. Patent No. 10,662,467

          41.   Plaintiffs incorporate and reallege paragraphs 1 - 40 above as if fully set forth

herein.

          42.   The “467 Patent Accused Instrumentalities” are all products, components, and

services that are made, used, performed, offered to sell, sold, and/or imported into the United

States by or on behalf of NanoString in connection with NanoString’s GeoMx DSP for use in

conjunction with an NGS platform wherein probes comprising a protein are used. The 467 Patent

Accused Instrumentalities include, for example and without limitation, NanoString’s GeoMx
                                                12
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 13 of 29 PageID #: 13




DSP and all products and components sold by NanoString for use in NanoString’s GeoMx DSP

workflows for NGS with GeoMx Protein Assays and all services provided by NanoString in

connection with its GeoMx DSP workflows for NGS with GeoMx Protein Assays.

       43.     NanoString has willfully infringed and continues to willfully infringe one or more

claims of the 467 Patent, including without limitation claims 1-4, 7, 9-11, and 13-30, pursuant to

35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making and/or using,

offering to sell, selling, and/or importing into the United States without authority the 467

Accused Instrumentalities and/or components thereof. Attachment B provides an exemplary

infringement claim chart for one asserted claim and exemplary and/or representative 467 Patent

Accused Instrumentalities.

       44.     NanoString, without authority and with knowledge of the 467 Patent, has actively

induced and continues to actively induce infringement of one or more claims of the 467 Patent,

including without limitation claims 1-4, 7, 9-11, and 13-30, under 35 U.S.C. § 271(b) by making

and selling the 467 Patent Accused Instrumentalities in the United States and intentionally

instructing or otherwise encouraging others, including NanoString’s customers and end users

such as scientists working at laboratories that purchase the 467 Patent Accused Instrumentalities,

to use the 467 Patent Accused Instrumentalities in the United States in a manner that infringes

one or more claims of the 467 Patent including as described in Attachment B. See, e.g.,

https://www.nanostring.com/products/geomx-digital-spatial-profiler/geomx-dsp-overview/,

https://www.nanostring.com/products/geomx-digital-spatial-profiler/geomx-protein-assays/,

https://blog.nanostring.com/geomx-online-user-manual-v2.1/Content/Home2.0.htm.

On information and belief, NanoString provided this instruction and encouragement to its actual

and prospective customers and end users with the knowledge and intent that doing so would



                                               13
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 14 of 29 PageID #: 14




result in the infringement of one or more method claims of the 467 Patent by those customers

and end users and/or in their performing each step of one or more methods recited in those

claims. One or more of NanoString’s customers and end users of the 467 Patent Accused

Instrumentalities have directly infringed and continue to directly infringe the 467 Patent by using

the 467 Patent Accused Instrumentalities in accordance with NanoString’s instructions and

encouragement, an example of which is set forth in the claim chart attached as Attachment B and

incorporated herein by reference.

       45.     NanoString has contributed to the infringement of one or more claims of the 467

Patent, including without limitation claims 1-4, 7, 9-11, and 13-30, pursuant to 35 U.S.C.

§ 271(c) by importing selling, and/or offering for sale GeoMx DSP and GeoMx Protein Assays,

or has others perform such acts on its behalf, specifically so that the GeoMx DSP and GeoMx

Protein Assays will be used in an infringing manner by others, including use as described in

Attachment B by NanoString’s customers and end users. Further, the GeoMx DSP and GeoMx

Protein Assays were designed specifically to be used in a manner that infringes the asserted

claims of the 467 Patent. For example, and without limitation, GeoMx DSP instrument and/or

GeoMx Protein Assays are material components of the claimed inventions. When the GeoMx

DSP and GeoMx Protein Assay components are used, the claims of the 467 Patent are infringed,

as described for one example in Attachment B. Moreover, as shown in NanoString’s

instructional materials in which no non-infringing use of the GeoMx DSP and GeoMx Protein

Assays is described, there is no other substantial use for the GeoMx DSP with GeoMx Protein

Assays. Thus, the GeoMx DSP with GeoMx Protein Assays are a material part of the claimed

inventions of the 467 Patent that when used result in infringement. As a result of NanoString’s

selling, and/or offering for sale of GeoMx DSP with GeoMx Protein Assays, other entities on



                                                14
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 15 of 29 PageID #: 15




information and belief use these products for their intended purpose and according to their

instructions with the result that such entities, such as NanoString’s customers and users of the

467 Patent Accused Instrumentalities, directly infringe the asserted claims of the 467 Patent,

literally or under the doctrine of equivalents, for the reasons stated above and in Attachment B.

As explained below, on information and belief, NanoString acts and has acted knowingly and

willfully blind as to the existence of the 467 Patent claims and as to the fact that the GeoMx DSP

and GeoMx Protein Assays are especially made and adapted for this use in an infringing manner,

are not staple articles of commerce, and do not have substantial non-infringing uses.

       46.     On information and belief, NanoString was aware of or acted with willful

blindness to the existence of the 467 Patent and the infringement of the 467 Patent as described

above by third parties, including without limitation users, customers, affiliates, parents,

subsidiaries, third parties, importers, and/or sellers. On information and belief, NanoString knew,

should have known, or was willfully blind to the existence of the 467 Patent on or around May 5,

2021, for the reasons described above. On information and belief, NanoString also knew, should

have known, or was willfully blind to the existence of the 467 Patent on or around the issuance

date of the 467 Patent as a result of NanoString’s monitoring of 10x’s patent portfolio. See U.S.

Patent No. 10,501,777 (citing to US 2011/0245111).

       47.     Plaintiffs have suffered and continue to suffer damages as a result of NanoString’s

direct and indirect infringement of the 467 Patent.

       48.     NanoString’s infringement of the 467 Patent has been and continues to be willful,

deliberate, and in disregard of 10x’s patent rights. NanoString had knowledge of the 467 Patent

and the infringement of the 467 Patent as described above, and has proceeded to design, develop,

market, and sell the 467 Patent Accused Instrumentalities in an attempt to compete with 10x,



                                                15
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 16 of 29 PageID #: 16




with full knowledge of the 467 patent and its applicability to NanoString’s products.

NanoString’s intentional, knowing, egregious, culpable, willful, wanton, malicious, bad faith,

deliberate, consciously wrongful, and/or flagrant infringement entitles Plaintiffs to increased

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this

action under 35 U.S.C. § 285.

          49.   Unless NanoString is enjoined from infringing the 467 Patent, Plaintiffs will

suffer irreparable injury for which damages are an inadequate remedy.

                   COUNT III: Infringement of U.S. Patent No. 10,961,566

          50.   Plaintiffs incorporate and reallege paragraphs 1 - 49 above as if fully set forth

herein.

          51.   The “566 Patent Accused Instrumentalities” are all products, components, and

services that are made, used, performed, offered to sell, sold, and/or imported into the United

States by or on behalf of NanoString in connection with NanoString’s GeoMx DSP for use in

conjunction with an NGS platform wherein probes comprising a protein are used. The 566 Patent

Accused Instrumentalities include, for example and without limitation, NanoString’s GeoMx

DSP and all products and components sold by NanoString for use in NanoString’s GeoMx DSP

workflows for NGS with GeoMx Protein Assays and all services provided by NanoString in

connection with its GeoMx DSP workflows for NGS with GeoMx Protein Assays.

          52.   NanoString has willfully infringed and continues to willfully infringe one or more

claims of the 566 Patent, including without limitation claims 1-30, pursuant to 35 U.S.C.

§ 271(a), literally or under the doctrine of equivalents, by making and/or using, offering to sell,

selling, and/or importing into the United States without authority the 566 Patent Accused

Instrumentalities and/or components thereof. Attachment C provides an exemplary infringement



                                                16
  Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 17 of 29 PageID #: 17




claim chart for one asserted claim and exemplary and/or representative 566 Patent Accused

Instrumentalities.

         53.    NanoString, without authority and with knowledge of the 566 Patent, has actively

induced and continues to actively induce infringement of one or more claims of the 566 Patent

under, including without limitation claims 1-30, 35 U.S.C. § 271(b) by making and selling the

566 Patent Accused Instrumentalities in the United States and intentionally instructing or

otherwise encouraging others, including NanoString’s customers and end users such as scientists

working at laboratories that purchase the 566 Patent Accused Instrumentalities, to use the 566

Patent Accused Instrumentalities in the United States in a manner that infringes one or more

claims    of   the   566   Patent   including   as    described   in   Attachment   C.   See,   e.g.,

https://www.nanostring.com/products/geomx-digital-spatial-profiler/geomx-dsp-overview/,

https://www.nanostring.com/products/geomx-digital-spatial-profiler/geomx-protein-assays/,

https://blog.nanostring.com/geomx-online-user-manual-v2.1/Content/Home2.0.htm.

On information and belief, NanoString provided this instruction and encouragement to its actual

and prospective customers and end users with the knowledge and intent that doing so would

result in the infringement of one or more method claims of the 566 Patent by those customers

and end users and/or in their performing each step of one or more methods recited in those

claims. One or more of NanoString’s customers and end users of the 566 Patent Accused

Instrumentalities have directly infringed and continue to directly infringe the 566 Patent by using

the 566 Patent Accused Instrumentalities in accordance with NanoString’s instructions and

encouragement, an example of which is set forth in the claim chart attached as Attachment C and

incorporated herein by reference.




                                                 17
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 18 of 29 PageID #: 18




       54.     NanoString has contributed to the infringement of one or more claims of the 566

Patent, including without limitation claims 1-30, pursuant to 35 U.S.C. § 271(c) by importing

selling, and/or offering for sale GeoMx DSP and GeoMx Protein Assays, or has others perform

such acts on its behalf, specifically so that the GeoMx DSP and GeoMx Protein Assays will be

used in an infringing manner by others, including use as described in Attachment C by

NanoString’s customers and end users. Further, the GeoMx DSP and GeoMx Protein Assays

were designed specifically to be used in a manner that infringes the asserted claims of the 566

Patent. For example, and without limitation, GeoMx DSP instrument and/or GeoMx Protein

Assays are material components of the claimed inventions. When the GeoMx DSP and GeoMx

Protein Assay components are used, the claims of the 566 Patent are infringed, as described for

one example in Attachment C. Moreover, as shown in NanoString’s instructional materials in

which no non-infringing use of the GeoMx DSP and GeoMx Protein Assays is described, there is

no other substantial use for the GeoMx DSP with GeoMx Protein Assays. Thus, the GeoMx DSP

with GeoMx Protein Assays are a material part of the claimed inventions of the 566 Patent that

when used result in infringement. As a result of NanoString’s selling, and/or offering for sale of

GeoMx DSP with GeoMx Protein Assays, other entities on information and belief use these

products for their intended purpose and according to their instructions with the result that such

entities, such as NanoString’s customers and users of the 566 Patent Accused Instrumentalities,

directly infringe the asserted claims of the 566 Patent, literally or under the doctrine of

equivalents, for the reasons stated above and in Attachment C. As explained below, on

information and belief, NanoString acts and has acted knowingly and willfully blind as to the

existence of the 566 Patent claims and as to the fact that the GeoMx DSP and GeoMx Protein




                                               18
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 19 of 29 PageID #: 19




Assays are especially made and adapted for this use in an infringing manner, are not staple

articles of commerce, and do not have substantial non-infringing uses.

       55.     On information and belief, NanoString was aware of or acted with willful

blindness to the existence of the 566 Patent and the infringement of the 566 Patent as described

above by third parties, including without limitation users, customers, affiliates, parents,

subsidiaries, third parties, importers, and/or sellers. On information and belief, NanoString knew,

should have known, or was willfully blind to the existence of the 566 Patent on or around May 5,

2021, for the reasons described above. On information and belief, NanoString also knew, should

have known, or was willfully blind to the existence of the 566 Patent on or around the issuance

date of the 566 Patent as a result of NanoString’s monitoring of 10x’s patent portfolio. See U.S.

Patent No. 10,501,777 (citing to US 2011/0245111).

       56.     Plaintiffs have suffered and continue to suffer damages as a result of NanoString’s

direct and indirect infringement of the 566 Patent.

       57.     NanoString’s infringement of the 566 Patent has been and continues to be willful,

deliberate, and in disregard of 10x’s patent rights. NanoString had knowledge of the 566 Patent

and the infringement of the 566 Patent as described above, and has proceeded to design, develop,

market, and sell the 566 Patent Accused Instrumentalities in an attempt to compete with 10x,

with full knowledge of the 566 patent and its applicability to NanoString’s products.

NanoString’s intentional, knowing, egregious, culpable, willful, wanton, malicious, bad faith,

deliberate, consciously wrongful, and/or flagrant infringement entitles Plaintiffs to increased

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this

action under 35 U.S.C. § 285.




                                                19
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 20 of 29 PageID #: 20




          58.   Unless NanoString is enjoined from infringing the 566 Patent, Plaintiffs will

suffer irreparable injury for which damages are an inadequate remedy.

                   COUNT IV: Infringement of U.S. Patent No. 10,983,113

          59.   Plaintiffs incorporate and reallege paragraphs 1 - 5858 above as if fully set forth

herein.

          60.   The “113 Patent Accused Instrumentalities” are all products, components, and

services that are made, used, performed, offered to sell, sold, and/or imported into the United

States by or on behalf of NanoString in connection with NanoString’s GeoMx DSP for use in

conjunction with an nCounter or NGS platform and wherein probes comprising a protein are

used. The 113 Patent Accused Instrumentalities include, for example and without limitation,

NanoString’s GeoMx DSP, NanoString’s nCounter, and all products and components sold by

NanoString for use in NanoString’s GeoMx DSP workflows with GeoMx Protein Assays for

nCounter or NGS and all services provided by NanoString using its GeoMx DSP workflows with

GeoMx Protein Assays for nCounter or NGS.

          61.   NanoString has willfully infringed and continues to willfully infringe one or more

claims of the 113 Patent, including without limitation claims 1-15, 17, 19, 20, and 22-30,

pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making and/or

using, offering to sell, selling, and/or importing into the United States without authority the 113

Patent Accused Instrumentalities and/or components thereof. Attachment D provides an

exemplary infringement claim chart for one asserted claim and exemplary and/or representative

113 Patent Accused Instrumentalities.

          62.   NanoString, without authority and with knowledge of the 113 Patent, has actively

induced and continues to actively induce infringement of one or more claims of the 113 Patent,

including without limitation claims 1-15, 17, 19, 20, and 22-30, under 35 U.S.C. § 271(b) by
                                                20
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 21 of 29 PageID #: 21




making and selling the 113 Patent Accused Instrumentalities in the United States and

intentionally instructing or otherwise encouraging others, including NanoString’s customers and

end users such as scientists working at laboratories that purchase the 113 Patent Accused

Instrumentalities, to use the 113 Patent Accused Instrumentalities in the United States in a

manner that infringes one or more claims of the 113 Patent including as described in Attachment

D See, e.g., https://www.nanostring.com/products/geomx-digital-spatial-profiler/geomx-dsp-

overview/, https://www.nanostring.com/products/geomx-digital-spatial-profiler/geomx-protein-

assays/, https://www.nanostring.com/products/geomx-digital-spatial-profiler/geomx-rna-assays/,

https://blog.nanostring.com/geomx-online-user-manual-v2.1/Content/Home2.0.htm.

On information and belief, NanoString provided this instruction and encouragement to its actual

and prospective customers and end users with the knowledge and intent that doing so would

result in the infringement of one or more method claims of the 113 Patent by those customers

and end users and/or in their performing each step of one or more methods recited in those

claims. One or more of NanoString’s customers and end users of the 113 Patent Accused

Instrumentalities have directly infringed and continue to directly infringe the 113 Patent by using

the 113 Patent Accused Instrumentalities in accordance with NanoString’s instructions and

encouragement, an example of which is set forth in the claim chart attached as Attachment D and

incorporated herein by reference.

       63.     NanoString has contributed to the infringement of one or more claims of the 113

Patent, including without limitation claims 1-15, 17, 19, 20, and 22-30, pursuant to 35 U.S.C.

§ 271(c) by importing selling, and/or offering for sale GeoMx DSP and GeoMx Protein Assays,

or has others perform such acts on its behalf, specifically so that the GeoMx DSP with GeoMx

Protein Assays will be used in an infringing manner by others, including use as described in



                                                21
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 22 of 29 PageID #: 22




Attachment D by NanoString’s customers and end users. Further, the GeoMx DSP with GeoMx

Protein Assays were designed specifically to be used in a manner that infringes the asserted

claims of the 113 Patent. For example, and without limitation, GeoMx DSP instrument and/or

GeoMx Protein Assays are material components of the claimed inventions. When the GeoMx

DSP and GeoMx Protein Assay components are used, the claims of the 113 Patent are infringed,

as described for one example in Attachment D. Moreover, as shown in NanoString’s

instructional materials in which no non-infringing use of the GeoMx DSP and GeoMx Protein

Assays is described, there is no other substantial use for the GeoMx DSP with GeoMx Protein

Assays. Thus, the GeoMx DSP with GeoMx Protein Assays are a material part of the claimed

inventions of the 113 Patent that when used result in infringement. As a result of NanoString’s

selling, and/or offering for sale of GeoMx DSP with GeoMx Protein Assays, other entities on

information and belief use these products for their intended purpose and according to their

instructions with the result that such entities, such as NanoString’s customers and users of the

113 Patent Accused Instrumentalities, directly infringe the asserted claims of the 113 Patent,

literally or under the doctrine of equivalents, for the reasons stated above and in Attachment D.

As explained below, on information and belief, NanoString acts and has acted knowingly and

willfully blind as to the existence of the 113 Patent claims and as to the fact that the GeoMx DSP

and GeoMx Protein Assays are especially made and adapted for this use in an infringing manner,

are not staple articles of commerce, and do not have substantial non-infringing uses.

       64.     On information and belief, NanoString was aware of or acted with willful

blindness to the existence of the 113 Patent and the infringement of the 113 Patent as described

above by third parties, including without limitation users, customers, affiliates, parents,

subsidiaries, third parties, importers, and/or sellers. On information and belief, NanoString knew,



                                                22
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 23 of 29 PageID #: 23




should have known, or was willfully blind to the existence of the 113 Patent on or around May 5,

2021, for the reasons described above. On information and belief, NanoString also knew, should

have known, or was willfully blind to the existence of the 113 Patent on or around the issuance

date of the 113 Patent as a result of NanoString’s monitoring of 10x’s patent portfolio. See U.S.

Patent No. 10,501,777 (citing to US 2011/0245111).

          65.   Plaintiffs have suffered and continue to suffer damages as a result of NanoString’s

direct and indirect infringement of the 113 Patent.

          66.   NanoString’s infringement of the 113 Patent has been and continues to be willful,

deliberate, and in disregard of 10x’s patent rights. NanoString had knowledge of the 113 Patent

and the infringement of the 113 Patent as described above, and has proceeded to design, develop,

market, and sell the 113 Patent Accused Instrumentalities in an attempt to compete with 10x,

with full knowledge of the 113 Patent and its applicability to NanoString’s products.

NanoString’s intentional, knowing, egregious, culpable, willful, wanton, malicious, bad faith,

deliberate, consciously wrongful, and/or flagrant infringement entitles Plaintiffs to increased

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this

action under 35 U.S.C. § 285.

          67.   Unless NanoString is enjoined from infringing the 113 Patent, Plaintiffs will

suffer irreparable injury for which damages are an inadequate remedy.

                    COUNT V: Infringement of U.S. Patent No. 10,996,219

          68.   Plaintiffs incorporate and reallege paragraphs 1 - 67 above as if fully set forth

herein.

          69.   The “219 Patent Accused Instrumentalities” are all products, components, and

services that are made, used, performed, offered to sell, sold, and/or imported into the United

States by or on behalf of NanoString in connection with NanoString’s GeoMx DSP for use in
                                                23
  Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 24 of 29 PageID #: 24




conjunction with an nCounter or NGS platform. The 219 Patent Accused Instrumentalities

include, for example and without limitation, NanoString’s GeoMx DSP, NanoString’s nCounter,

and all products and components sold by NanoString for use in NanoString’s GeoMx DSP

workflows with GeoMx Protein or RNA Assays for nCounter or NGS and all services provided

by NanoString using its GeoMx DSP workflows with GeoMx Protein or RNA Assays for

nCounter or NGS.

       70.     NanoString has willfully infringed and continues to willfully infringe one or more

claims of the 219 Patent, including without limitation claims 1-6 and 8-29, pursuant to 35 U.S.C.

§ 271(a), literally or under the doctrine of equivalents, by making and/or using, offering to sell,

selling, and/or importing into the United States without authority the 219 Patent Accused

Instrumentalities and/or components thereof. Attachment E provides an exemplary infringement

claim chart for one asserted claim and exemplary and/or representative 219 Patent Accused

Instrumentalities.

       71.     NanoString, without authority and with knowledge of the 219 Patent, has actively

induced and continues to actively induce infringement of one or more claims of the 219 Patent,

including without limitation claims 1-6 and 8-29, under 35 U.S.C. § 271(b) by making and

selling the 219 Patent Accused Instrumentalities in the United States and intentionally instructing

or otherwise encouraging others, including NanoString’s customers and end users such as

scientists working at laboratories that purchase the 219 Patent Accused Instrumentalities, to use

the 219 Patent Accused Instrumentalities in the United States in a manner that infringes one or

more claims of the 219 Patent including as described in Attachment E. See, e.g.,

https://www.nanostring.com/products/geomx-digital-spatial-profiler/geomx-dsp-overview/,




                                                24
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 25 of 29 PageID #: 25




https://www.nanostring.com/products/geomx-digital-spatial-profiler/geomx-protein-assays/,

https://blog.nanostring.com/geomx-online-user-manual-v2.1/Content/Home2.0.htm.

On information and belief, NanoString provided this instruction and encouragement to its actual

and prospective customers and end users with the knowledge and intent that doing so would

result in the infringement of one or more method claims of the 219 Patent by those customers

and end users and/or in their performing each step of one or more methods recited in those

claims. One or more of NanoString’s customers and end users of the 219 Patent Accused

Instrumentalities have directly infringed and continue to directly infringe the 219 Patent by using

the 219 Patent Accused Instrumentalities in accordance with NanoString’s instructions and

encouragement, an example of which is set forth in the claim chart attached as Attachment E and

incorporated herein by reference.

       72.     NanoString has contributed to the infringement of one or more claims of the 219

Patent, including without limitation claims 1-6 and 8-29, pursuant to 35 U.S.C. § 271(c) by

importing selling, and/or offering for sale GeoMx DSP and GeoMx Protein and/or RNA Assays,

or has others perform such acts on its behalf, specifically so that the GeoMx DSP with GeoMx

Protein and/or RNA Assays will be used in an infringing manner by others, including use as

described in Attachment E by NanoString’s customers and end users. Further, the GeoMx DSP

with GeoMx Protein and/or RNA Assays were designed specifically to be used in a manner that

infringes the asserted claims of the 219 Patent. For example, and without limitation, GeoMx DSP

instrument and/or GeoMx Protein Assays and/or GeoMx RNA Assays are material components

of the claimed inventions. When the GeoMx DSP and GeoMx Protein and/or RNA Assay

components are used, the claims of the 219 Patent are infringed, as described for one example in

Attachment E. Moreover, as shown in NanoString’s instructional materials in which no non-



                                                25
  Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 26 of 29 PageID #: 26




infringing use of the GeoMx DSP and GeoMx Protein and/or RNA Assays is described, there is

no other substantial use for the GeoMx DSP with GeoMx Protein and/or RNA Assays. Thus, the

GeoMx DSP with GeoMx Protein and/or RNA Assays are a material part of the claimed

inventions of the 219 Patent that when used result in infringement. As a result of NanoString’s

selling, and/or offering for sale of GeoMx DSP with GeoMx Protein and/or RNA Assays, other

entities on information and belief use these products for their intended purpose and according to

their instructions with the result that such entities, such as NanoString’s customers and users of

the 219 Patent Accused Instrumentalities, directly infringe the asserted claims of the 219 Patent,

literally or under the doctrine of equivalents, for the reasons stated above and in Attachment E.

As explained below, on information and belief, NanoString acts and has acted knowingly and

willfully blind as to the existence of the 219 Patent claims and as to the fact that the GeoMx DSP

and GeoMx Protein and/or RNA Assays are especially made and adapted for this use in an

infringing manner, are not staple articles of commerce, and do not have substantial non-

infringing uses.

       73.     On information and belief, NanoString was aware of or acted with willful

blindness to the existence of the 219 Patent and the infringement of the 219 Patent as described

above by third parties, including without limitation users, customers, affiliates, parents,

subsidiaries, third parties, importers, and/or sellers. On information and belief, NanoString knew,

should have known, or was willfully blind to the existence of the 219 Patent on or around May 5,

2021, for the reasons described above. On information and belief, NanoString also knew, should

have known, or was willfully blind to the existence of the 219 Patent on or around the issuance

date of the 219 Patent as a result of NanoString’s monitoring of 10x’s patent portfolio. See U.S.

Patent No. 10,501,777 (citing to US 2011/0245111).



                                                26
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 27 of 29 PageID #: 27




       74.      Plaintiffs have suffered and continue to suffer damages as a result of NanoString’s

direct and indirect infringement of the 219 Patent.

       75.      NanoString’s infringement of the 219 Patent has been and continues to be willful,

deliberate, and in disregard of 10x’s patent rights. NanoString had knowledge of the 219 Patent

and the infringement of the 219 Patent as described above, and has proceeded to design, develop,

market, and sell the 219 Patent Accused Instrumentalities in an attempt to compete with 10x,

with full knowledge of the 219 Patent and its applicability to NanoString’s products.

NanoString’s intentional, knowing, egregious, culpable, willful, wanton, malicious, bad faith,

deliberate, consciously wrongful, and/or flagrant infringement entitles Plaintiffs to increased

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this

action under 35 U.S.C. § 285.

       76.      Unless NanoString is enjoined from infringing the 219 Patent, Plaintiffs will

suffer irreparable injury for which damages are an inadequate remedy.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court enter the following relief in

its favor and against NanoString:

             A. For entry of judgment that the 669 Patent, the 467 Patent, the 566 Patent, 113

                Patent, and the 219 Patent have been and continue to be directly and/or indirectly

                infringed by NanoString, either literally or under the doctrine of equivalents;

             B. For a declaration that each of the Asserted Patents is valid and enforceable;

             C. For permanent injunctions enjoining the aforesaid acts of infringement by

                NanoString, its officers, agents, servants, employees, attorneys, parent and

                subsidiary entities, assigns and successors in interest, and those persons acting in
                                                 27
  Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 28 of 29 PageID #: 28




                concert with them, including related individuals and entities, customers,

                representatives, distributors, and dealers. In the alternative, if the Court finds that

                an injunction is not warranted, Plaintiffs request an award of post-judgment

                royalty to compensate for future infringement;

            D. An award of all monetary relief adequate to compensate for damages resulting

                from NanoString’s infringement, including lost profits but in no event less than a

                reasonable royalty under 35 U.S.C. § 284 for NanoString’s infringement,

                including all pre-judgment and post-judgment interest at the maximum rate

                allowed by law;

            E. A judgment that NanoString has willfully infringed one or more claims of the

                Asserted Patents;

            F. A judgment awarding treble patent damages pursuant to 35 U.S.C. § 284 as a

                result of NanoString’s willful conduct in relation to the Asserted Patents;

            G. A declaration that the case is an exceptional case and that NanoString be required

                to pay Plaintiffs’ attorneys’ fees pursuant to 35 U.S.C. § 285;

            H. A judgment awarding Plaintiffs such other and further relief as the Court may

                deem just, reasonable, and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs hereby demand

a jury trial on all issues so triable.




                                                  28
 Case 1:21-cv-00653-MN Document 1 Filed 05/06/21 Page 29 of 29 PageID #: 29




Of Counsel:                                RICHARDS, LAYTON & FINGER, P.A.

TENSEGRITY LAW GROUP LLP                   /s/ Frederick L. Cottrell, III
                                           Frederick L. Cottrell, III (#2555)
Matthew Powers                             Jason J. Rawnsley (#5379)
Paul Ehrlich                               Alexandra M. Ewing (#6407)
Stefani Smith                              920 North King Street
555 Twin Dolphin Drive                     Wilmington, DE 19801
Suite 650                                  (302) 651-7700
Redwood Shores, CA 94065                   cottrell@rlf.com
Tel: (650) 802-6000                        rawnsley@rlf.com
                                           ewing@rlf.com
Samantha Jameson
Kiley White                                Attorneys for Plaintiffs
8260 Greensboro Dr.
Suite 260
McLean, VA 22102-3848
Tel: (650) 802-6000

10x_NSTG_Service@tensegritylawgroup.com

Dated: May 6, 2021




                                          29
